Exhibit 10.1
















AGREEMENT AND PLAN OF REORGANIZATION




AMONG




COCONNECT, INC.,




COCONNECT SUBSIDIARY, INC.




AND




BOOMJ.COM, INC.














--------------------------------------------------------------------------------







TABLE OF CONTENTS




Page







1.

Plan of Reorganization

2

2.

Terms of Merger

2

3.

Delivery of Shares

4

4.

Representations of Boomj

4

5.

Representations of CoConnect and CoConnect Sub

6

6.

Closing

12

7.

Actions Prior to Closing.

12

8.

Conditions Precedent to the Obligations of Boomj

13

9.

Conditions Precedent to the Obligations of CoConnect and CoConnect Sub

15

10.

Survival and Indemnification

16

11.

Nature of Representations

19

12.

Documents at Closing

19

13.

Financial Advisory or Finder’s Fees

20

14.

Post-Closing Covenants.

20

15.

Miscellaneous.

21

Signature Page

24







Exhibit A

-

Articles of Merger (Nevada)

Exhibit B

-

Investment Letter

Exhibit C

-

Indemnification Waiver

 

 

 

















i







--------------------------------------------------------------------------------







This Agreement and Plan of Reorganization (hereinafter the “Agreement”) is
entered into effective as of this 7th day of August 2007, by and among CoConnect
Inc., a Nevada corporation (hereinafter “CoConnect”); CoConnect Subsidiary,
Inc., a newly-formed Nevada corporation (“CoConnect Sub”); CoConnect; and
Boomj.com, Inc., a Nevada corporation (hereinafter “Boomj”).

RECITALS

WHEREAS, CoConnect desires to acquire Boomj as a wholly-owned subsidiary and to
issue shares of CoConnect common stock $.001 par value (“CoConnect Common
Stock”) to the stockholders of Boomj upon the terms and conditions set forth
herein.  CoConnect Sub is a wholly-owned subsidiary corporation of CoConnect
that shall be merged into Boomj whereupon Boomj shall be the surviving
corporation of said merger and shall become a wholly-owned subsidiary of
CoConnect (CoConnect Sub and Boomj are sometimes collectively hereinafter
referred to as the “Constituent Corporations”);

WHEREAS, the boards of directors of CoConnect and Boomj, respectively, deem it
advisable and in the best interests of such corporations and their respective
stockholders that CoConnect Sub merge with and into Boomj pursuant to this
Agreement and the Nevada Articles of Merger (in the form attached hereto as
Exhibit “A”) and pursuant to applicable provisions of law (such transaction
hereafter referred to as the “Merger”);

WHEREAS, CoConnect Sub has an authorized capitalization consisting of 10,000,000
shares of $.001 par value common stock, of which 1,000 shares shall be issued
and outstanding and owned by CoConnect as of the closing of the Merger;

WHEREAS, CoConnect has an authorized capitalization consisting of 150,000,000
shares of CoConnect Common Stock, of which, 4,173,050 shares are currently
issued and outstanding as of the date hereof;

WHEREAS, CoConnect shall execute a one-for-four reverse stock split prior to the
closing of the Merger, so that the total number of shares of CoConnect Common
Stock issued and outstanding immediately prior to the Merger shall be not
greater than 868,750 shares;

WHEREAS, the closing of the Merger shall occur on the date of completion of the
one-for-four reverse stock noted above if all conditions precedent have been met
and all required documents have been delivered;

WHEREAS, Boomj has an authorized capitalization consisting of 50,000,000 shares
of common stock, $.001 par value (“Boomj Common Stock”), of which 12,881,808
 shares are currently issued and outstanding; 10,000,000 shares of preferred
stock, $.001 par value, of which 2,668,000 shares are currently issued and
outstanding (2,000,000 shares of Series A 10% convertible preferred stock
(“Series A Preferred”) and 668,000 shares of Series B 10% convertible preferred
stock), and 100,000 common stock warrants with a strike price of $0.01
(“Warrants”) issued and outstanding, as of the date hereof;

WHEREAS, Boomj continues to issue stock under its February 1, 2007, Private
Placement which is authorized to issue 2,875,000 shares of Series B 10%
convertible preferred stock, par value $.001 (“Series B Preferred”) of which
668,000 is issued and outstanding as of the date hereof;





1










--------------------------------------------------------------------------------







WHEREAS, Boomj has a conversion feature in the preferred stock for one-for-one
exchange (1:1) of common stock plus a 10% dividend, which, as of the date
hereof, 266,800 shares of Boomj common stock will be due at conversion pursuant
to such dividend; and

WHEREAS, Boomj currently has 12,881,808 common shares issued and outstanding,
2,000,000 Series A Preferred shares issued and outstanding, 668,000 Series B
Preferred shares issued and outstanding (which may be increased to 2,875,000 if
the remaining Series B Preferred shares are sold), an outstanding preferred
stock dividend of 266,800 shares (which may be increased to 487,500 if the
remaining Series B Preferred shares are sold) and Warrants of 100,000; thus
Boomj currently has 15,916,608 common stock equivalent shares (which may be
increased to 18,344,308 shares if the remaining Series B Preferred shares are
sold) (hereafter referred to as “Conversion Shares”);




WHEREAS, CoConnect will issue to the Boomj shareholders Two and One-Half (2.5)
shares of CoConnect for each outstanding common stock equivalent of Boomj;

NOW THEREFORE, for the mutual consideration set out herein, and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties agree as follows:

AGREEMENT

1.

Plan of Reorganization.  The parties to this Agreement do hereby agree that
CoConnect Sub shall be merged with and into Boomj upon the terms and conditions
set forth herein and in accordance with the provisions of the Nevada Revised
Statutes.  It is the intention of the parties hereto that this transaction
qualify as a tax-free reorganization under Section 368(a)(2)(E) of the Internal
Revenue Code of 1986, as amended, and related sections thereunder.

2.

Terms of Merger.  In accordance with the provisions of this Agreement and the
requirements of applicable law, CoConnect Sub shall be merged with and into
Boomj as of the Effective Date (the terms “Closing” and “Effective Date” are
defined in Section 6 hereof). Boomj shall be the surviving corporation
(hereinafter sometimes referred to as the “Surviving Corporation”) and the
separate existence of CoConnect  Sub shall cease when the Merger shall become
effective.  Consummation of the Merger shall be upon the following terms and
subject to the conditions set forth herein:

(a)

Corporate Existence.

(1)

Commencing with the Effective Date, the Surviving Corporation shall continue its
corporate existence as a Nevada corporation and (i) it shall thereupon and
thereafter possess all rights, privileges, powers, franchises and property
(real, personal and mixed) of each of the Constituent Corporations; (ii) all
debts due to either of the Constituent Corporations, on whatever account, all
causes of action and all other things belonging to either of the Constituent
Corporations shall be taken and deemed to be transferred to and shall be vested
in the Surviving Corporation by virtue of the Merger without further act or
deed; and (iii) all rights of creditors and all liens, if any, upon any property
of any of the Constituent Corporations shall be preserved unimpaired, limited in
lien to the property affected by such liens immediately prior to the Effective
Date, and all debts, liabilities and duties of the Constituent Corporations
shall thenceforth attach to the Surviving Corporation.





2










--------------------------------------------------------------------------------










(2)

At the Effective Date, (i) the Articles of Incorporation and the By-laws of
Boomj , as existing immediately prior to the Effective Date, shall be and remain
the Articles of Incorporation and By-Laws of the Surviving Corporation; (ii) the
members of the Board of Directors of the Surviving Corporation holding office
immediately prior to the Effective Date shall remain as the members of the Board
of Directors of the Surviving Corporation (if on or after the Effective Date a
vacancy exists on the Board of Directors of the Surviving Corporation, such
vacancy may thereafter be filled in a manner provided by applicable law and the
By-laws of the Surviving Corporation); and (iii) until the Board of Directors of
the Surviving Corporation shall otherwise determine, all persons who hold
offices of the Surviving Corporation at the Effective Date shall continue to
hold the same offices of the Surviving Corporation.

(b)

Conversion of Securities.  

As of the Effective Date and without any action on the part of CoConnect ,
CoConnect  Sub, Boomj  or the holders of any of the securities of any of these
corporations, each of the following shall occur:

(1)

Each Conversion Share of Boomj issued and outstanding immediately prior to the
Effective Date shall be converted into 2.5 shares of CoConnect  Common Stock.
 Accordingly, the 15,916,608 outstanding Conversion Shares of Boomj  Common
Stock shall be converted into a total of 39,791,520 shares of CoConnect Common
Stock (however, if more Series B Preferred shares are sold prior to the Closing,
then the Conversion Shares shall increase accordingly as noted above and each
such additional Conversion Share shall also be converted into 2.5 shares of
CoConnect Common Stock).  All such Boomj Conversion Shares shall no longer be
outstanding and shall automatically be canceled and shall cease to exist, and
each certificate previously evidencing any such shares shall thereafter
represent the right to receive, upon the surrender of such certificate in
accordance with the provisions of Section 3 hereof, certificates evidencing such
number of shares of CoConnect  Common Stock, respectively, into which such
shares of Boomj  Common Stock were converted.  The holders of such certificates
previously evidencing shares of Boomj Common Stock outstanding immediately prior
to the Effective Date shall cease to have any rights with respect to such shares
of Boomj Common Stock except as otherwise provided herein or by law;

(2)

Any shares of Boomj capital stock held in the treasury of Boomj  immediately
prior to the Effective Date shall automatically be canceled and extinguished
without any conversion thereof and no payment shall be made with respect
thereto;

(3)

Each share of capital stock of CoConnect Sub issued and outstanding immediately
prior to the Effective Date shall remain in existence as one share of common
stock of the Surviving Corporation, which shall be owned by CoConnect ;

(4)

The 868,750  shares of CoConnect  Common Stock issued and outstanding
immediately prior to the Merger will remain outstanding after the Merger.





3










--------------------------------------------------------------------------------










(c)

Other Matters.  

(1)

Prior to the Closing, the existing  directors of CoConnect  shall nominate and
elect the persons designated by Boomj  on the Board of Directors of CoConnect ,
which election shall become effective on the Effective Date immediately
following the effectiveness of the Merger.  In addition, CoConnect shall
nominate and appoint three (3)  additional persons designated by Boomj  (the
“Boomj  Directors”) to the CoConnect  Board of Directors, which election shall
become effective on the later of (i) Effective Date, or (ii) the tenth day
following the later of the date of the filing of the Information Statement with
the Securities and Exchange Commission or the date of mailing of an Information
Statement under Rule 14f-1 (referred to in Section 8(m) below) to CoConnect’s
 stockholders.  At the time that the Boomj  Directors take office,  the current
 directors of CoConnect , shall resign as directors.

(2)

Upon the effectiveness of the Merger, CoConnect  shall assume and will be bound
by the registration rights agreements previously entered into, or hereafter
entered into, between Boomj  and any of the stockholders of Boomj.

(d)

Tax Treatment.  The parties intend that the Merger will qualify as a
reorganization (a “reorganization”) under Section 368(a) of the Internal Revenue
Code of 1986, as amended (the “Code”) and agree to report the Merger consistent
with that intent.  Notwithstanding the foregoing, the parties agree and
acknowledge that neither CoConnect , CoConnect  Sub, nor Boomj   has made any
representation, warranty or covenant regarding the status of the Merger as a
reorganization

3.

Delivery of Shares.  On or as soon as practicable after the Effective Date,
Boomj  will use reasonable efforts to cause all holders of   Boomj Common Stock,
to surrender to CoConnect’s  transfer agent for cancellation certificates
representing their shares of Boomj Common Stock, against delivery of
certificates representing the shares of CoConnect  Common Stock for which the
Boomj  shares are to be converted in the Merger.  Until surrendered and
exchanged as herein provided, each outstanding certificate which, prior to the
Effective Date, represented Boomj  Common Stock shall be deemed for all
corporate purposes to evidence ownership of the same number of shares of
CoConnect  Common Stock into which the shares of Boomj  Common Stock represented
by such Boomj  certificate shall have been so converted.

4.

Representations of Boomj. Boomj  hereby represents and warrants as follows,
which warranties and representations shall also be true as of the Effective
Date:

(a)

As of the date hereof, Boomj has 12,881,808 common shares issued and
outstanding, 2,000,000 Series A Preferred shares issued and outstanding, 668,000
Series B Preferred shares issued and outstanding.  

(b)

The Boomj Common Stock constitutes duly authorized, validly issued shares of
capital stock of Boomj.  All shares of Boomj Common Stock are fully paid and
nonassessable.





4










--------------------------------------------------------------------------------







(c)

The Boomj Audited Financial Statements as of and for the year ended December 31,
2006, and the unaudited financial statements for the interim period ending June
30, 2007 (hereinafter referred to as the “Boomj  Financial Statements”) fairly
present the financial condition of Boomj as of the dates thereof and the results
of its operations for the periods covered.  Other than as set forth in any
schedule or Exhibit attached hereto, and except as may otherwise be set forth or
referenced herein, there are no material liabilities or obligations, either
fixed or contingent, not disclosed or referenced in the Boomj Financial
Statements or in any exhibit thereto or notes thereto other than contracts or
obligations occurring in the ordinary course of business since June 30, 2007;
and no such contracts or obligations occurring in the ordinary course of
business constitute liens or other liabilities which materially alter the
financial condition of Boomj as reflected in the Boomj  Financial Statements.
 Boomj has or will have at the Closing, good title to all assets shown on the
Boomj Financial Statements subject only to dispositions and other transactions
in the ordinary course of business, the disclosures set forth therein and liens
and encumbrances of record.  The Boom Financial Statements have been prepared in
accordance with generally accepted accounting principles (except as may be
indicated therein or in the notes thereto).

(d)

Since June 30, 2007, there have not been any material adverse changes in the
financial position of Boomj except changes arising in the ordinary course of
business, which changes will not materially and adversely affect the financial
position of Boomj.

(e)

Boomj is not a party to any material pending litigation or, to the Knowledge of
its executive officers, any governmental investigation or proceeding, not
reflected in the Boom Financial Statements, and, to its Knowledge, no material
litigation, claims, assessments or any governmental proceedings are threatened
against Boomj.  As used in this Agreement, the term “Knowledge” shall mean, (i)
with respect to any of the officers of either Boomj, CoConnect or CoConnect Sub,
the actual knowledge of such person, the knowledge that such person would have
acquired upon diligent inquiry and the knowledge that is imputed to such person
by operation of applicable law; and (ii) with respect to Boomj, CoConnect  and
CoConnect Sub, the actual knowledge of each of its directors, executive officers
and key employees, the knowledge that each such person would have acquired upon
diligent inquiry and the knowledge that is imputed to each such person by
operation of applicable law.

(f)

Boomj is in good standing in its state of incorporation, and is in good standing
and duly qualified to do business in each state where required to be so
qualified except where the failure to so qualify would have no material negative
impact on Boomj.

(g)

Boomj has, or by the Effective Date will have, filed all material tax,
governmental and/or related forms and reports (or extensions thereof) due or
required to be filed in the ordinary course of business and has (or will have)
paid or made adequate provisions for all taxes or assessments which have become
due as of the Effective Date.

(h)

Boomj has not materially breached any material agreement to which it is a party.
 Boomj has previously given CoConnect copies of or access to all material
contracts, commitments and/or agreements to which Boomj is a party, including
all contracts covering relationships or dealings with related parties or
affiliates.

(i)

Boomj has no subsidiary corporations.





5










--------------------------------------------------------------------------------










(j)

Boomj has made its corporate financial records, minute books, and other
corporate documents and records available for review to present management of
CoConnect.

(k)

Boom has the corporate power to enter into this Agreement and to perform its
obligations hereunder.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been or will prior to
the Closing and the Effective Date be duly authorized by the Board of Directors
of Boomj and by the stockholders of Boomj.  The execution of this Agreement does
not materially violate or breach any material agreement or contract to which
Boomj is a party, and Boomj, to the extent required, has (or will have by
Closing) obtained all necessary approvals or consents required by any agreement
to which Boomj is a party.  The execution and performance of this Agreement will
not violate or conflict with any provision of the Articles of Incorporation or
Bylaws of Boomj.

(l)

All written information regarding Boomj which has been delivered by Boomj to
CoConnect for use in connection with the Merger, is true and accurate in all
material respects.

5.

Representations of CoConnect and CoConnect  Sub .  CoConnect  and CoConnect  Sub
 hereby jointly and severally represent and warrant as follows, each of which
representations and warranties shall continue to be true as of the Effective
Date.

(a)

As of the Effective Date, the shares of CoConnect  Common Stock to be issued and
delivered to the Boomj Stockholders hereunder and in connection herewith will,
when so issued and delivered, constitute duly authorized, validly and legally
issued, fully-paid, nonassessable shares of CoConnect  capital stock, free of
all liens and encumbrances.

(b)

CoConnect has the corporate power to enter into this Agreement and to perform
its obligations hereunder.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby (i) have been or will prior
to the Closing and the Effective Date be duly authorized by the respective
Boards of Directors of CoConnect and CoConnect Sub and by CoConnect as the sole
stockholder of CoConnect Sub, and (ii) do not have to be approved or authorized
by the stockholders of CoConnect .  The execution and performance of this
Agreement will not constitute a material breach of any agreement, indenture,
mortgage, license or other instrument or document to which CoConnect or
CoConnect Sub is a party or to which it is otherwise subject and will not
violate any judgment, decree, order, writ, law, rule, statute, or regulation
applicable to CoConnect  or CoConnect  Sub or their properties.  The execution
and performance of this Agreement will not violate or conflict with any
provision of the Articles of Incorporation or Bylaws of either CoConnect or
CoConnect Sub.





6










--------------------------------------------------------------------------------







(c)

CoConnect  has delivered, or will prior to the Closing deliver to Boomj a true
and complete copy of its audited financial statements for the fiscal years ended
December 31,2006, 2005 and 2004 and the latest interim statements dated June 30,
2007 (the “CoConnect Financial Statements”).  The CoConnect Financial Statements
are complete, accurate and fairly present the financial condition of CoConect as
of the dates thereof and the results of its operations for the periods then
ended.  To the knowledge of the Board of Directors, there are no material
liabilities or obligations either fixed or contingent not reflected therein.
 The CoConnect Financial Statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis (except
as may be indicated therein) and fairly present the financial position of
CoConnect as of the dates thereof and the results of its operations and changes
in financial position for the periods then ended.  CoConnect Sub has no
financial statements because it was recently formed solely for the purpose of
effectuating the Merger and it has been, is and will remain inactive except for
purposes of the Merger, and it has no assets, liabilities, contracts or
obligations of any kind other than as incurred in the ordinary course in
connection with its incorporation in Nevada.  CoConnect has no subsidiaries or
affiliates except for CoConnect Sub, and CoConnect Sub has no subsidiaries or
affiliates.

(d)

Since June 30, 2007, there have not been any material adverse changes in the
financial condition of CoConnect.  At the Closing, neither CoConnect nor
CoConnect Sub shall have any material assets and neither such corporation now
has, nor shall it have, any liabilities of any kind other than (i) those
reflected in the CoConnect Financial Statements and (ii) expenses and
liabilities that have been incurred or accrued since June 30, 2007  in the
ordinary course of business are consistent with past practice.  At the Closing,
due to the payment by Boomj of Three Hundred and Twenty Five Thousand Dollars
($325,000) to creditors of CoConnect, the total amount of all indebtedness and
liabilities of CoConnect and CoConnect Sub (whether reflected on audited
financial statements of CoConnect for the fiscal year ended December 31, 2006 or
incurred thereafter), including the costs or liabilities incurred in connection
with the Merger, shall in no event exceed $500.00 in the aggregate.

(e)

Neither CoConnect nor CoConnect Sub is a party to, or the subject of, any
pending litigation, claims, or governmental investigation or proceeding not
reflected in the CoConnect Financial Statements, and to the Knowledge of the
directors or officers of  CoConnect and CoConnect Sub, there are no lawsuits,
claims, assessments, investigations, or similar matters, threatened or
contemplated against or affecting CoConnect Sub or CoConnect or the management
or properties of CoConnect or CoConnect Sub other than those listed and
described on Exhibit L attached hereto.

(f)

CoConnect and CoConnect Sub are each duly organized, validly existing and in
good standing under the laws of the jurisdiction of their incorporation; each
has the corporate power to own its property and to carry on its business as now
being conducted and is duly qualified to do business in any jurisdiction where
so required except where the failure to so qualify would have no material
negative impact.  Neither CoConnect nor CoConnect Sub are required to be
qualified to do business in any state other than Nevada.  





7










--------------------------------------------------------------------------------







(g)

To the knowledge of the Board of Directors, CoConnect and CoConnect Sub have
filed all federal, state, county and local income, excise, property and other
tax, governmental and/or other returns, forms, filings, or reports (in the
United States ), which are due or required to be filed by it prior to the date
hereof and have paid or made adequate provision in the CoConnect Financial
Statements for the payment of all taxes, fees, or assessments which have or may
become due pursuant to such returns, filings or reports or pursuant to any
assessments received.  Neither CoConnect nor CoConnect Sub is delinquent or
obligated for any tax, penalty, interest, delinquency or charge and there are no
tax liens or encumbrances applicable to either corporation.

(h)

As of the date of this Agreement, CoConnect’s authorized capital stock consists
of 150,000,000 shares of CoConnect Common Stock, $.001 par value, of which
4,170,350 shares are presently issued and outstanding.  At the Closing,
CoConnect shall have outstanding 868.750 shares of CoConnect Common Stock and no
other shares of its capital stock.  The 500,000 shares of CoConnect Common Stock
formerly issued to Richard Fergurson and the 275,000 shares issued to David
Black have been properly cancelled and are no longer outstanding and they have
no right or claim to any shares of capital stock of CoConnect.  CoConnect Sub’s
capitalization consists solely of 10,000,000  authorized shares of $.001 par
value common stock (“CoConnect Sub’s Common Stock”), of which 1,000 shares are
outstanding, all of which are owned by CoConnect , free and clear of all liens,
claims and encumbrances.  All outstanding shares of capital stock of CoConnect
and CoConnect Sub are, and shall be at Closing, validly issued, fully paid and
nonassessable.  Except as set forth below in this Section 5(h), there are no
stock appreciation rights, options, warrants, calls, rights, commitments,
conversion privileges or preemptive or other rights or agreements outstanding to
purchase or otherwise acquire any of CoConnect’s authorized but unissued capital
stock or any securities or debt convertible into or exchangeable for shares of
CoConnect Common Stock or obligating CoConnect to grant, extend or enter into
such option, warrant, call, commitment, conversion privileges or preemptive or
other right or agreement.  Subject to Boomj’s prior written approval, CoConnect
may enter into agreements with one or more persons to become executive officers
of CoConnect following the Effective Date, which agreements may provide for the
issuance of additional shares of CoConnect Common Stock.  

(i)

CoConnect and CoConnect Sub have (and at the Closing they will have) disclosed
in writing to Boomj all events, conditions and facts that materially affect, or
could in the future materially affect the business, financial conditions
(including any liabilities, contingent or otherwise) or results of operations of
either CoConnect or CoConnect Sub.  

(j)

The financial records, minute books, and other documents and records of
CoConnect and CoConnect Sub have been made available to Boomj prior to the
Closing.  The records and documents of CoConnect and CoConnect Sub that have
been delivered to Boomj constitute all of the records and documents of CoConnect
and CoConnect Sub that the officers or directors are aware of or that are in
their possession or in the possession of CoConnect or CoConnect Sub.





8










--------------------------------------------------------------------------------







(k)

To its Knowledge, neither CoConnect nor CoConnect Sub has breached, nor is there
any pending, or to the Knowledge of the officers or directors, any existing or
threatened claim that CoConnect or CoConnect Sub has breached, any of the terms
or conditions of any agreements, contracts, commitments or other documents to
which it is a party or by which it is, or its properties are bound.  The
execution and performance of this Agreement will not violate any provisions of
applicable law or any agreement to which CoConnect or CoConnect Sub is subject.
 Each of CoConnect and CoConnect Sub hereby represent and warrant that it is not
a party to any material contract or commitment other than such documents that
are listed as exhibits to CoConnect’s Annual Report on Form 10-KSB for the
fiscal year ended December 31, 2006.

(l)

Other than as described in CoConnect’s Annual Report on Form 10-KSB for the
fiscal year ended December 31, 2006, there are no agreements, understandings or
arrangements (written or oral) or existing relationships or dealings between
CoConnect and  any related or controlling parties or affiliates of CoConnect.  

(m)

CoConnect has complied with all of the provisions relating to the issuance of
shares, and for the registration thereof, under the Securities Act of 1933, as
amended (the “Securities Act”), other applicable securities laws (including the
securities laws of Canada or other foreign jurisdiction, if applicable), and all
applicable U.S. blue sky laws in connection with any and all of its stock
issuances.  There are no outstanding, pending or, to its Knowledge, threatened
stop orders or other actions or investigations relating thereto involving
federal and state securities laws (including the securities laws of Canada or
other foreign jurisdiction, if applicable).  All issued and outstanding shares
of CoConnect’s equity and other securities were offered and sold in compliance
with federal and state securities laws (including the securities laws of Canada
or other foreign jurisdiction, if applicable).

(n)

CoConnect is currently seeking and exploring VoIP technology.  CoConnect was not
formed for the purposes of engaging in a merger or acquisition with an
unidentified company and is not, nor has it ever been, a “blank-check company.”
 

(o)

All information regarding CoConnect set forth in any document or other
communication, disseminated to any former, existing or potential stockholders of
CoConnect or to the public or filed with the National Association of Securities
Dealers (the “NASD”), the U.S. Securities and Exchange Commission (the “SEC”),
any U.S. state securities regulators or authorities, or any securities
regulators , was at the time of such communication true, complete, accurate in
all material respects, not misleading, and was and is in full compliance with
all applicable securities laws and regulations.

(p)

CoConnect is and has been in compliance with, and CoConnect has conducted any
business previously owned or operated by it in compliance with, all U.S. laws,
orders, rules and regulations of all governmental bodies and agencies, including
applicable securities laws and regulations and environmental laws and
regulations, except where such noncompliance has and will have, in the
aggregate, no material adverse effect.  CoConnect has not received notice of any
noncompliance with the foregoing, nor is it aware of any claims or threatened
claims in connection therewith.  CoConnect has never conducted any operations or
engaged in any business transactions whatsoever other than as set forth in the
reports CoConnect has previously filed with the SEC.  





9










--------------------------------------------------------------------------------










(q)

Without limiting the foregoing, (i) CoConnect and any other person or entity for
whose conduct CoConnect is legally held responsible are and have been in
material compliance with all applicable federal, state, regional, local laws,
statutes, ordinances, judgments, rulings and regulations relating to any matters
of pollution, protection of the environment, health or safety, or environmental
regulation or control, and (ii) neither CoConnect nor any other person for whose
conduct CoConnect is legally held responsible has manufactured, generated,
treated, stored, handled, processed, released, transported or disposed of any
hazardous substance on, under, from or at any of CoConnect’s properties or in
connection with CoConnect’s operations.

(r)

CoConnect has filed all required documents, reports and schedules with the SEC,
the NASD and any applicable state or regional securities regulators or
authorities (collectively, the “CoConnect SEC Documents”).  As of their
respective dates, the CoConnect SEC Documents complied in all material respects
with the requirements of the Securities Act, the NASD rules and regulations and
state and regional securities laws and regulations, as the case may be, and, at
the respective times they were filed, none of the CoConnect SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.  The
financial statements (including, in each case, any notes thereto) of CoConnect
included in the CoConnect SEC Documents complied as to form and substance in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto, were prepared in accordance with
generally accepted accounting principles (except as may be indicated therein or
in the notes thereto) applied on a consistent basis during the periods involved
(except as may be indicated therein or in the notes thereto) and fairly
presented in all material respects the financial position of CoConnect as of the
respective dates thereof and the results of its operations and its cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments and to any other adjustments described
therein).

(s)

Except as and to the extent specifically disclosed in this Agreement and as may
be specifically disclosed or reserved against as to amount in the latest balance
sheet contained in the CoConnect Financial Statements, there is no basis for any
assertion against CoConnect of any material liabilities or obligations of any
nature, whether absolute, accrued, contingent or otherwise and whether due or to
become due, including, without limitation, any liability for taxes (including
e-commerce sales or other taxes), interest, penalties and other charges payable
with respect thereto.  Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby will (a) result in any
payment (whether severance pay, unemployment compensation or otherwise) becoming
due from CoConnect to any person or entity, including without limitation any
employee, contractor, director, officer or affiliate or former employee,
director, officer or affiliate of CoConnect, (b) increase any benefits otherwise
payable to any person or entity, including without limitation any employee,
director, officer or affiliate or former employee, director, officer or
affiliate of CoConnect, or (c) result in the acceleration of the time of payment
or vesting of any such benefits.





10










--------------------------------------------------------------------------------










(t)

No aspect of CoConnect’s past or present business, operations or assets is of
such a character as would restrict or otherwise hinder or impair CoConnect from
carrying on the business of CoConnect as it is presently being conducted by
CoConnect.

(u)

CoConnect currently has no employees, consultants or independent contractors
other those listed on Exhibit E.  All consulting, employment and other
agreements and arrangements between CoConnect and its employees, consultants and
independent contractors have been validly terminated, and all such agreements
and arrangements previously did comply, and have at all times been in full
compliance, with all U.S.  employment or other applicable rules and regulations.
 The termination of any existing employment with listed persons on Exhibit E, or
termination of the other agreements with prior CoConnect employees, consultants
or independent contractors will not and did not subject CoConnect (or Boomj
after the Merger) to any U.S.  workers’ compensation, unemployment compensation
and other government-mandated program or obligation or liability.  No amounts
are due or owed to any previous or current CoConnect employee, consultant or
independent contractor.  There are no oral or written employment agreements,
consulting agreements or other compensation agreements currently in effect
between CoConnect and any person.   

(v)

CoConnect has no material contracts, commitments, arrangements, or
understandings relating to its business, operations, financial condition,
prospects or otherwise.  For purposes of this Section 5, “material” means
payment or performance of a contract, commitment, arrangement or understanding,
which is expected to involve payments, individually or in the aggregate, in
excess of $500.00.

(w)

There are no outstanding lease commitments that cannot be terminated without
penalty upon thirty (30) days notice, or any purchase commitments, in each case
of either CoConnect or CoConnect Sub.

(x)

No representation or warranty by CoConnect or CoConnect Sub contained in this
Agreement and no statement contained in any certificate, schedule or other
communication furnished pursuant to or in connection with the provisions hereof
contains or shall contain any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements therein not
misleading.  There is no current or prior event or condition of any kind or
character pertaining to CoConnect that may reasonably be expected to have a
material adverse effect on CoConnect or its subsidiaries.  Except as
specifically indicated elsewhere in this Agreement, all documents delivered by
CoConnect in connection herewith have been and will be complete originals, or
exact copies thereof.





11










--------------------------------------------------------------------------------







(y)

Assuming all corporate consents and approvals have been obtained and assuming
the appropriate filings and mailings are made by CoConnect under the Securities
Act, the Securities Exchange Act of 1934 (the “Exchange Act”), as amended, with
the SEC, and with the Secretary of State of the State of Nevada, the execution
and delivery by CoConnect of this Agreement and the closing documents and the
consummation by CoConnect of the transactions contemplated hereby do not and
will not (i) require the consent, approval or action of, or any filing or notice
to, any corporation, firm, person or other entity or any public, governmental or
judicial authority (except for such consents, approvals, actions, filing or
notices the failure of which to make or obtain will not in the aggregate have a
material adverse effect); or (ii) violate any order, writ, injunction, decree,
judgment, ruling, law, rule or regulation of any federal, state, county,
municipal, or foreign court or governmental authority applicable to CoConnect,
or its business or assets.  CoConnect is not subject to, or a party to, any
mortgage, lien, lease, agreement, contract, instrument, order, judgment or
decree or any other material restriction of any kind or character which would
prevent, hinder or impair the continued operation of the business of CoConnect
(or to the Knowledge of CoConnect, the continued operation of the business of
Boomj) after the Closing.

(z)

CoConnect Common Stock is currently quoted for trading on the OTC Bulletin
Board, and CoConnect has received no notice that the CoConnect Common Stock is
subject to being delisted therefrom.  CoConnect  is not aware of any fact or
condition that would make it unlikely that CoConnect could qualify to have its
Common Stock eligible to be quoted on the OTC Electronic Bulletin Board
following the Merger.

(aa)

CoConnect is the owner of certain voice over internet protocol technology herein
collectively referred to as the “Business Intellectual Property Rights”.
 CoConnect owns all right, title and interest in and to the Business
Intellectual Property Rights free and clear of all liens, encumbrances or
claims.  There are no claims pending or, to the CoConnect's knowledge,
threatened, against CoConnect asserting the invalidity, misuse or
unenforceability of any of such Business Intellectual Property Rights, and, to
CoConnect's knowledge, there are no valid grounds for the same. The Business
Intellectual Property Rights do not infringe, violate or conflict with, any
rights of a third party.  To CoConnect's knowledge, the conduct of the
CoConnect's business has not infringed or conflicted with and does not infringe
or conflict with any intellectual property rights of others. To CoConnect's
knowledge, the Business Intellectual Property Rights owned by or licensed to the
CoConnect have not been infringed or conflicted by others.

6.

Closing.  The Closing of the transactions contemplated herein shall take place
on such date (the “Closing”) as mutually determined by the parties hereto when
all conditions precedent have been met and all required documents have been
delivered, which Closing shall occur on or before August 15, 2007.  The
“Effective Date” of the Merger shall be that date and time specified in the
Articles of Merger as the date on which the Merger shall become effective.





12










--------------------------------------------------------------------------------







7.

Actions Prior to Closing.  

(a)

Prior to the Closing, Boomj on the one hand, and CoConnect and CoConnect Sub on
the other hand, shall be entitled to make such investigations of the assets,
properties, business and operations of the other party, and to examine the
books, records, tax returns, financial statements and other materials of the
other party as such investigating party deems necessary in connection with this
Agreement and the transactions contemplated hereby.  Any such investigation and
examination shall be conducted at reasonable times and under reasonable
circumstances, and the parties hereto shall cooperate fully therein.  Until the
Closing, and if the Closing shall not occur, thereafter, each party shall keep
confidential and shall not use in any manner inconsistent with the transactions
contemplated by this Agreement, and shall not disclose, nor use for their own
benefit, any information or documents obtained from the other party concerning
the assets, properties, business and operations of such party, unless such
information (i) is readily ascertainable from public or published information,
(ii) is received from a third party not under any obligation to keep such
information confidential, or (iii) is required to be disclosed by any law or
order (in which case the disclosing party shall promptly provide notice thereof
to the other party in order to enable the other party to seek a protective order
or to otherwise prevent such disclosure).  If this transaction is not
consummated for any reason, each party shall return to the other all such
confidential information, including notes and compilations thereof, promptly
after the date of such termination.  The representations and warranties
contained in this Agreement shall not be affected or deemed waived by reason of
the fact that either party hereto discovered or should have discovered any
representation or warranty is or might be inaccurate in any respect.

(b)

Prior to the Closing, Boomj, CoConnect, CoConnect Sub, agree not to issue any
statement or communications to the public or the press regarding the
transactions contemplated by this Agreement without the prior written consent of
the other parties.  In the event that CoConnect is required under federal
securities law to either (i) file any document with the SEC that discloses this
Agreement or the transactions contemplated hereby, or (ii) to make a public
announcement regarding this Agreement or the transactions contemplated hereby,
CoConnect shall provide Boomj with a copy of the proposed disclosure no less
than forty-eight (48) hours before such disclosure is made and shall incorporate
into such disclosure any reasonable comments or changes that Boomj may request.

(c)

Except as contemplated by this Agreement, there shall be no stock dividend,
stock split, recapitalization, or exchange of shares with respect to or rights
issued in respect of CoConnect’s Common Stock after the date hereof and there
shall be no dividends or other distributions paid on CoConnect’s Common Stock
after the date hereof, in each case through and including the Effective Date.
 CoConnect and CoConnect Sub shall conduct no business, prior to the Closing,
other than in the ordinary course of business or as may be necessary in order to
consummate the transactions contemplated hereby.

(d)

  CoConnect shall execute a one-for-four reverse stock split prior to the
closing of the Merger, so that the total number of shares of CoConnect Common
Stock issued and outstanding immediately prior to the Merger shall be not
greater than  868,750 shares.

(e)

CoConnect shall timely file a Current Report on Form 8-K in connection with the
execution of this Agreement.





13










--------------------------------------------------------------------------------










(f)

All pending Litigation involving CoConnect and related Third Parties as
described in Exhibit L shall be resolved favorable to CoConnect;
notwithstanding, Boomj shall have the sole right to rescind this Agreement if
Boomj is not satisfied with the outcome of such resolution.   

(g)

All outstanding liabilities of CoConnect shall be paid, waived or otherwise
satisfied; notwithstanding, Boomj shall have the sole right to rescind this
Agreement if Boomj is not satisfied with the outcome of the satisfaction of the
liabilities.

8.

Conditions Precedent to the Obligations of Boomj.  All obligations of Boomj
under this Agreement are subject to the fulfillment, prior to or as of the
Closing and/or the Effective Date, as indicated below, of each of the following
conditions:

(a)

The representations and warranties by or on behalf of CoConnect and CoConnect
Sub contained in this Agreement or in any certificate or document delivered
pursuant to the provisions hereof or in connection herewith shall be true at and
as of the Closing and Effective Date as though such representations and
warranties were made at and as of such time.

(b)

CoConnect and CoConnect Sub shall have performed and complied with all
covenants, agreements, and conditions set forth or otherwise contemplated in,
and shall have executed and delivered all documents required by, this Agreement
to be performed or complied with or executed and delivered by them prior to or
at the Closing.

(c)

On or before the Closing, the directors of CoConnect and CoConnect Sub, and
CoConnect as sole stockholder of CoConnect Sub, shall have approved in
accordance with applicable state corporation law the execution and delivery of
this Agreement and the consummation of the transactions contemplated herein.

(d)

On or before the Closing Date, CoConnect and CoConnect Sub shall have delivered
certified copies of resolutions of the sole stockholder and director of
CoConnect Sub and of the directors of CoConnect approving and authorizing the
execution, delivery and performance of this Agreement and authorizing all of the
necessary and proper action to enable CoConnect and CoConnect Sub to comply with
the terms of this Agreement, including the election of Boomj’s nominees to the
Board of Directors of CoConnect and all matters outlined or contemplated herein.

(e)

The Merger shall be permitted by applicable state law and otherwise and
CoConnect shall have sufficient shares of its capital stock authorized to
complete the Merger and the transactions contemplated hereby.

(f)

At Closing, all of the directors, officers and employees of CoConnect shall have
resigned in writing from their positions as directors, officers and employees of
CoConnect effective upon the election and appointment of the Boomj nominees, and
the directors of CoConnect shall take such action as may be necessary or
desirable regarding such election and appointment of Boomj nominees.





14










--------------------------------------------------------------------------------










(g)

At the Closing, all instruments and documents delivered by CoConnect or
CoConnect Sub, including to Boom Stockholders pursuant to the provisions hereof
shall be reasonably satisfactory to legal counsel for Boomj.

(h)

The capitalization of CoConnect and CoConnect Sub shall be the same as described
in Section 5(h).

(i)

The shares of CoConnect capital stock to be issued to Boomj Stockholders at
Closing will be validly issued, nonassessable and fully paid under Nevada
corporation law and will be issued in a nonpublic offering in compliance with
all federal, state and applicable securities laws.

(j)

Boomj shall have received the advice of its tax advisor, to the extent it deems
necessary, that this transaction is a tax-free reorganization as to Boomj and
all of the Boomj Stockholders.

(k)

Boomj shall have received all necessary and required approvals and consents from
required parties and from its stockholders.

(l)

At the Closing, CoConnect and CoConnect Sub shall have delivered to Boomj an
opinion of CoConnect’s legal counsel dated as of the Closing to the effect that:

(1)

Each of CoConnect and CoConnect Sub is a corporation duly organized, validly
existing and in good standing under the laws of Nevada;

(2)

This Agreement has been duly authorized, executed and delivered by CoConnect and
CoConnect Sub and is a valid and binding obligation of CoConnect and CoConnect
Sub enforceable in accordance with its terms;

(3)

The Boards of Directors of each of CoConnect and CoConnect Sub have taken all
corporate action necessary for performance under this Agreement;

(4)

The documents executed and delivered to Boomj and Boomj Stockholders hereunder
are valid and binding in accordance with their terms and vest in Boomj
Stockholders all right, title and interest in and to the shares of CoConnect’s
Common Stock to be issued pursuant to Section 2 hereof, and the shares of
CoConnect capital stock when issued will be duly and validly issued, fully paid
and nonassessable;

(5)

CoConnect and CoConnect Sub each has the corporate power to execute, deliver and
perform under this Agreement; and

(6)

Legal counsel for CoConnect and CoConnect Sub is not aware of any liabilities,
claims or lawsuits involving CoConnect or CoConnect Sub other than those
described in Exhibit L.





15










--------------------------------------------------------------------------------







(m)

CoConnect shall have complied with the provisions of Rule 14f-1 of the Exchange
Act, if necessary, and have mailed to all of its stockholders the notice
required by that rule, which notice shall be mailed no less than three business
days after the execution of this Agreement.

(n)

Each officer and director of CoConnect and CoConnect Sub shall have signed an
Indemnification Waiver letter, the form of which is attached hereto as Exhibit
“C”.

(o)

The Form 10-QSB of CoConnect for its period ended June 30, 2007 shall have been
filed with the SEC.

(p)

Boomj shall have completed its due diligence review and investigation of the
Form 10-QSB of CoConnect for the period ended June 30, 2007, including the
financial statements contained therein, and such review and investigation shall
be satisfactory to Boomj in its sole discretion.

9.

Conditions Precedent to the Obligations of CoConnect and CoConnect Sub.  All
obligations of CoConnect and CoConnect Sub under this Agreement are subject to
the fulfillment, prior to or at the Closing and/or the Effective Date, of each
of the following conditions:

(a)

The representations and warranties by Boomj contained in this Agreement or in
any certificate or document delivered pursuant to the provisions hereof shall be
true at and as of the Closing and the Effective Date as though such
representations and warranties were made at and as of such times.

(b)

Boomj  shall have performed and complied with, in all material respects, all
covenants, agreements, and conditions required by this Agreement to be performed
or complied with by it prior to or at the Closing;

(c)

Boomj shall deliver an opinion of its legal counsel to the effect that:

(1)

Boomj is a corporation duly incorporated, validly existing and in good standing
under the laws of the state of its incorporation;

(2)

This Agreement has been duly authorized, executed and delivered by Boomj;

(3)

The Board of Directors and stockholders of Boomj have taken all corporate action
necessary for performance under this Agreement;

(4)

Boomj has the corporate power to execute, deliver and perform under this
Agreement; and

(5)

Legal counsel for Boomj is not aware of any liabilities, claims or lawsuits
involving Boomj.





16










--------------------------------------------------------------------------------







10.

Survival and Indemnification.  All representations, warranties, covenants and
agreements contained in this Agreement, or in any schedule, certificate,
document or statement delivered pursuant hereto, shall survive (and not be
affected in any respect by) the Closing, any investigation conducted by any
party hereto and any information which any party may receive.  Notwithstanding
the foregoing, the representations and warranties contained in or made pursuant
to this Agreement shall terminate on, and no claim or action with respect
thereto may be brought after, the third anniversary of the Effective Date,
except that the representations and warranties contained in Section 5(g) of this
Agreement shall survive indefinitely.  The representations and warranties which
terminate on the third anniversary of the Effective Date, and the liability of
any party with respect thereto pursuant to this Section 10, shall not terminate
with respect to any claim, whether or not fixed as to liability or liquidated as
to amount, with respect to which the appropriate party has been given written
notice setting forth the facts upon which the claim for indemnification is based
prior to the third anniversary of the Effective Date, as the case may be.

(a)

The parties shall indemnify each other as set forth below:

(1)

From and after the Closing and for a period of eighteen months following the
Closing Date, subject to the provisions of this Section 10,  CoConnect and
CoConnect Sub (individually and collectively, the “CoConnect Group”) shall
jointly and severally indemnify and hold harmless Boomj and Boomj’s past,
present and future officers, directors, stockholders, employees, attorneys, and
agents (collectively, the “Boomj Indemnified Parties”) from and against any
Losses (as defined below) including, without limitation, any reasonable legal
expenses to the extent arising from, relating to or otherwise in respect of
(i) any inaccuracy or breach of any representation or warranty of the CoConnect
Group contained in Sections 5 or 13 of this Agreement (as of the date hereof, or
as of the Closing Date and Effective Date) or of any representation, warranty or
statement made in any schedule, certificate document or instrument delivered by
the CoConnect Group or any officer or any of them at or in connection with the
Closing, in each case without giving effect to any materiality qualification
(including qualifications indicating accuracy in all material respects), or
(ii) the breach by the CoConnect Group, of or failure by the CoConnect Group to
perform any of its covenants or agreements contained in this Agreement;
provided, however, that (A) no member of the CoConnect Group shall be
responsible for any Losses with respect to the matters referred to in
clauses (i) or (ii) of this Section 10(a), until the cumulative aggregate amount
of all such Losses exceeds $500.00, in which event the CoConnect Group shall
then be liable for all such cumulative aggregate Losses, including the first
$500.00.  Each member of the CoConnect Group specifically acknowledges and
agrees that any Boomj Indemnified Party may proceed against any member of the
CoConnect Group under this Section 10 without contemporaneously, or at any time,
proceeding against any other member of the CoConnect Group.  As used herein,
“Losses” shall mean any and all demands, claims, complaints, actions or causes
of action, suits, proceedings, investigations, arbitrations, assessments,
losses, damages, payments, liabilities or obligations (including those arising
out of any action, such as any settlement or compromise thereof or judgment or
award therein) and any fees, costs and expenses related thereto (net of any
directly related insurance payments or recoveries received or to be received
from third party insurers), and the term “legal expenses” shall mean the fees,
costs and expenses of any kind incurred by any party indemnified herein and its
counsel in investigating, preparing for, defending against or providing
evidence, producing documents or taking other action with respect to any
threatened or asserted claim.  





17










--------------------------------------------------------------------------------










(2)

From and after the Closing and for a period of eighteen months following the
Closing Date, subject to the provisions of this Section 10, Boomj shall
indemnify and hold harmless each member of the CoConnect Group (collectively,
the “CoConnect Group Indemnified Parties”) from and against any Losses
(including, without limitation, any reasonable legal expenses) to the extent
arising from, relating to or otherwise in respect of (i) the inaccuracy or
breach of any representation or warranty of Boomj contained in Sections 4 or 13
of this Agreement (as of the date hereof, or as of the Closing Date and
Effective Date) or of any representation, warranty or statement made in any
schedule, certificate document or instrument delivered by Boomj or an officer of
Boomj at or in connection with the Closing, in each case without giving effect
to any materiality qualification (including qualifications indicating accuracy
in all material respects), or (ii) the breach by Boomj of or failure by Boomj to
perform any of its covenants or agreements contained in this Agreement;
provided, however, that Boomj shall not be responsible for any Losses with
respect to the matters until the cumulative aggregate amount of such Losses
exceeds $500.00, in which event Boomj shall then be liable for all such
cumulative aggregate Losses, including the first $500.00.

(3)

In order for a Boomj Indemnified Party or CoConnect Group Indemnified Party (an
“Indemnified Party”) to be entitled to any indemnification provided for under
this Agreement, the Indemnified Party shall deliver notice of its claim for
indemnification with reasonable promptness after determining to make such claim,
to the CoConnect Group or any member thereof (in the case of any indemnification
claim under Section 10(a)(1)) or Boomj (in the case of any indemnification claim
under Section 10(a)(2)).  The failure by any Indemnified Party to notify the
CoConnect Group (or any member thereof) or Boomj, as the case may be, shall not
relieve any relevant indemnifying party (each relevant member of the CoConnect
Group, or Boomj, as the case may be, being referred to herein as an
“Indemnifying Party”) from any liability which he or it may have to such
Indemnified Party under this Agreement, except to the extent that such claim for
indemnification involves the claim of a third party against the Indemnified
Party and the Indemnifying Party shall have been actually prejudiced by such
failure.  If an Indemnifying Party does not notify the Indemnified Party within
30 calendar days following receipt by it of such notice that such Indemnifying
Party disputes its liability to the Indemnified Party under this Agreement, such
claim specified by the Indemnified Party in such notice shall be conclusively
deemed a liability of such Indemnifying Party under this Agreement and such
Indemnifying Party shall pay the amount of such liability to the Indemnified
Party on demand or, in the case of any notice in which the amount of the claim
(or any portion thereof) is estimated, on such later date when the amount of
such claim (or such portion thereof) becomes finally determined.  If an
Indemnifying Party has timely disputed its liability with respect to such claim,
as provided above, such Indemnifying Party and the Indemnified Party shall
proceed in good faith to negotiate a resolution of such dispute and, if not
resolved through negotiations, such dispute shall be resolved by litigation in
accordance with the terms of this Agreement.





18










--------------------------------------------------------------------------------







(4)

(i)

If the claim involves a third party claim (a “Third Party Claim”), then the
Indemnifying Party shall have the right, at its sole cost, expense and ultimate
liability regardless of the outcome, and through counsel of its choice (which
counsel shall be reasonably satisfactory to the Indemnified Party), to litigate,
defend, settle or otherwise attempt to resolve such Third Party Claim; provided,
however, that if in the Indemnified Party’s reasonable judgment a conflict of
interest may exist between the Indemnified Party and the Indemnifying Party with
respect to such Third Party Claim, then the Indemnified Party shall be entitled
to select counsel of its own choosing, reasonably satisfactory to the
Indemnifying Party, in which event the Indemnifying Party shall be obligated to
pay the fees and expenses of such counsel.

(ii)

Notwithstanding the preceding paragraph, if in the Indemnified Party’s
reasonable judgment no such conflict exists, the Indemnified Party may, but will
not be obligated to, participate at its own expense in a defense of such Third
Party Claim by counsel of its own choosing, but the Indemnifying Party shall be
entitled to control the defense unless (A) in the case where only money damages
are sought, the Indemnified Party has relieved the Indemnifying Party from
liability with respect to the particular matter or (B) in the case where
equitable relief is sought, the Indemnified Party elects to participate in and
jointly control the defense thereof.

(iii)

Whenever the Indemnifying Party controls the defense of a Third Party Claim, the
Indemnifying Party may only settle or compromise the matter subject to
indemnification without the consent of the Indemnified Party if such settlement
includes a complete release of all Indemnified Parties as to the matters in
dispute and relates solely to money damages.  The Indemnified Party will not
unreasonably withhold consent to any settlement or compromise that requires its
consent.

(iv)

In the event the Indemnifying Party fails to timely defend, contest, or
otherwise protect the Indemnified Party against any such claim or suit, the
Indemnified Party may, but will not be obligated to, defend, contest, or
otherwise protect against the same, and make any compromise or settlement
thereof, and in such event, or in the case where the Indemnified Party jointly
controls such claim or suit, the Indemnified Party shall be entitled to recover
its costs thereof from the Indemnifying Party, including attorneys’ fees,
disbursements and all amounts paid as a result of such claim or suit or the
compromise or settlement thereof.

(v)

The Indemnified Party shall cooperate and provide such assistance as the
Indemnifying Party may reasonably request in connection with the defense of the
matter subject to indemnification and in connection with recovering from any
third parties amounts that the Indemnifying Party may pay or be required to pay
by way of indemnification hereunder.

(b)

The amount of Losses for which indemnification is provided hereunder shall be
computed without regard to any insurance recovery related to such losses.





19










--------------------------------------------------------------------------------







11.

Nature of Representations.  All of the parties hereto are executing and carrying
out the provisions of this Agreement in reliance solely on the representations,
warranties and covenants and agreements contained in this Agreement and the
other documents delivered at the Closing and not upon any representation,
warranty, agreement, promise or information, written or oral, made by the other
party or any other person other than as specifically set forth herein.

12.

Documents at Closing.  At the Closing, the following documents shall be
delivered:

(a)

Boomj will deliver, or will cause to be delivered, to CoConnect the following:

(1)

 a certificate executed by the President of Boomj to the effect that all
representations and warranties made by Boomj under this Agreement are true and
correct as of the Closing and as of the Effective Date, the same as though
originally given to CoConnect or CoConnect Sub on said date;

(2)

such other instruments, documents and certificates, if any, as are required to
be delivered pursuant to the provisions of this Agreement;

(3)

executed copy of the Articles of Merger for filing in Nevada;

(4)

certified copies of resolutions adopted by the stockholders and directors of
Boomj authorizing the Merger;

(5)

all other items, the delivery of which is a condition precedent to the
obligations of CoConnect and CoConnect Sub, as set forth herein; and

(6)

the legal opinion required by Section 9(c) hereof.

(b)

CoConnect and CoConnect Sub will deliver or cause to be delivered to Boomj:

(1)

stock certificates representing those securities of CoConnect to be issued as a
part of the Merger as described in Section 2 hereof;

(2)

a certificate of the Board of Directors of CoConnect and CoConnect Sub,
respectively, to the effect that all representations and warranties of CoConnect
and CoConnect Sub made under this Agreement are true and correct as of the
Closing, the same as though originally given to Boomj on said date;

(3)

certified copies of resolutions adopted by CoConnect’s and CoConnect Sub’s Board
of Directors and CoConnect Sub’s stockholder authorizing the Merger and all
related matters;

(4)

certificates from the jurisdiction of incorporation of CoConnect and CoConnect
Sub dated within five business days of the Closing Date that each of said
corporations is in good standing under the laws of said state;





20










--------------------------------------------------------------------------------







(5)

executed copy of the Articles of Merger for filing in Nevada;

(6)

opinion of CoConnect’s counsel as described in Section 8(l) above;

(7)

such other instruments and documents as are required to be delivered pursuant to
the provisions of this Agreement;

(8)

written resignation of all of the officers and directors of CoConnect and
CoConnect Sub;                   

(9)

 And all other items, the delivery of which is a condition precedent to the
obligations of Boomj, as set forth in Section 8 hereof.

13.

Financial Advisory or Finder’s Fees.   CoConnect and CoConnect Sub, jointly and
severally, represent and warrant to Boomj, and Boomj represents and warrants to
CoConnect and CoConnect Sub, that, none of them, or any party acting on their
behalf, has incurred any liabilities, either express or implied, to any
financial advisor, broker or finder or similar person in connection with this
Agreement or any of the transactions contemplated hereby.  .

14.

Post-Closing Covenants.

(a)

Financial Statements.  After the Closing, CoConnect shall timely file a current
report on Form 8-K to report the Merger.  In addition, for a period of twelve
(12) months following the Closing, CoConnect shall use its commercially
reasonable efforts to timely file all reports and other documents required to be
filed by CoConnect under the Securities Exchange Act of 1934.

(b)

Confidentiality.  The Parties  hereby agrees that, after the Closing, they shall
not publicly disclose any confidential information of either CoConnect,
CoConnect Sub or Boomj, and that they shall not make any public statement or
announcement regarding the Merger or the business, financial condition,
prospects or operations of CoConnect or Boomj without the prior written consent
of Boomj .

15.

Miscellaneous.

(a)

Further Assurances.  At any time, and from time to time, after the Effective
Date, each party will execute such additional instruments and take such action
as may be reasonably requested by the other party to confirm or perfect title to
any property transferred hereunder or otherwise to carry out the intent and
purposes of this Agreement.

(b)

Waiver.  Any failure on the part of any party hereto to comply with any of its
obligations, agreements or conditions hereunder may be waived in writing by the
party (in its sole discretion) to whom such compliance is owed.

(c)

Termination.  This Agreement and all obligations hereunder (other than those
under Section 15(l)) may be terminated (i) after August 31, 2007 at the
discretion of either party if the Closing has not occurred by August 31, 2007
(unless the Closing date is extended with the consent of both Boomj and
CoConnect) for any reason other than the default hereunder by the terminating
party, or (ii) at any time by the non-breaching party if any of the
representations and warranties made herein by the other party have been
materially breached.





21










--------------------------------------------------------------------------------










(d)

Amendment.  This Agreement may be amended only in writing as agreed to by all
parties hereto.

(e)

Notices.  All notices and other communications hereunder shall be in writing and
shall be deemed to have been given if delivered in person or sent by prepaid
first class registered or certified mail, return receipt requested to the last
known address of the noticed party.

(f)

Headings.  The section and subsection headings in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

(g)

Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

(h)

Binding Effect.  This Agreement shall be binding upon the parties hereto and
inure to the benefit of the parties, their respective heirs, administrators,
executors, successors and assigns.

(i)

Entire Agreement.  This Agreement, and the attached Exhibits, is the entire
agreement of the parties covering everything agreed upon or understood in the
transaction.  There are no oral promises, conditions, representations,
understandings, interpretations or terms of any kind as conditions or
inducements to the execution hereof.  

(j)

Time.  Time is of the essence.

(k)

Severability.  If any part of this Agreement is deemed to be unenforceable, the
balance of the Agreement shall remain in full force and effect.

(l)

Responsibility and Costs.  Whether the Merger is consummated or not, all fees,
expenses and out-of-pocket costs, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred by the
parties hereto shall be borne solely and entirely by the party that has incurred
such costs and expenses, unless the failure to consummate the Merger constitutes
a breach of the terms hereof, in which event the breaching party shall be
responsible for all costs of all parties hereto.  The indemnification provisions
of Section 10 shall not apply in the event of the termination of this Agreement
prior to the Closing as a result of a breach hereof by either party.

(m)

Inapplicability of Indemnification Provisions.  The provisions contained in
CoConnect’s Articles of Incorporation and/or bylaws for indemnifying officers
and directors of that company shall not apply to the representations and
warranties made herein by the  other officers of CoConnect.

(n)

Applicable Law.  This Agreement shall be construed and governed by the internal
laws of the State of Nevada.





22










--------------------------------------------------------------------------------










(o)

Jurisdiction and Venue.  Each party hereto irrevocably consents to the
jurisdiction and venue of the state or federal courts located in Orange County,
State of California, in connection with any action, suit, proceeding or claim to
enforce the provisions of this Agreement, to recover damages for breach of or
default under this Agreement, or otherwise arising under or by reason of this
Agreement.





23










--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

COCONNECT, INC.










By: /s/ Dean Becker                                        

Dean Becker

Secretary

Pursuant to Vote of Robert Thele and Dean Becker, a majority of the Board of
Directors of CoConnect, Inc.

COCONNECT SUBSIDIARY, INC.










By: /s/ Dean Becker                                  

President













Boomj.Com, INC.







By: /s/ George Pursglove                          

George Pursglove, President/CEO











24








